                                                           Case 2:19-cv-01394-GMN-VCF Document 129 Filed 08/25/21 Page 1 of 14




                                                           MARTIN I. MELENDREZ, ESQ.
                                                       1
                                                           Nevada Bar No. 7818
                                                       2   BRITANNICA D. COLLINS, ESQ.
                                                           Nevada Bar No. 13324
                                                       3   HAWKINS MELENDREZ, P.C.
                                                           9555 Hillwood Drive, Suite 150
                                                       4
                                                           Las Vegas, Nevada 89134
                                                       5   Phone: (702) 318-8800
                                                           Fax: (702) 318-8801
                                                       6   mmelendrez@hawkinsmelendrez.com
                                                       7   bcollins@hawkinsmelendrez.com
                                                           Attorneys for Defendant Tropicana DE, LLC
                                                       8
                                                                                          UNITED STATE DISTRICT COURT
                                                       9
                                                      10                                      DISTRICT OF NEVADA

                                                      11     ROBERT ANSARA, as Special                    )   CASE NO.: 2:19-CV-01394-GMN-VCF
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                             Administrator of the estate of D.B., born    )
                                                      12     December 18, 2015, and died August 15,       )   AMENDED STIPULATION AND
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13     2017, and GABRIELLE BRANON-                  )   ORDER TO EXTEND DISCOVERY
             Las Vegas, Nevada 89134




                                                             CHESLEY, individually, as the Natural        )   (Fourth Request)
                                                      14     Mother of D.B., DAVID BANKS,                 )
                                                             individually and as the Natural Father of    )
                                                      15     D.B.,                                        )
                                                      16                                                  )
                                                                            Plaintiffs,                   )
                                                      17                                                  )
                                                             v.                                           )
                                                      18
                                                                                                          )
                                                      19     GLORIA MALDONADO, individually;              )
                                                             AUDRA GUITERREZ, individually;               )
                                                      20     CLARK COUNTY, a Political Subdivision        )
                                                             of the State of Nevada, DOE individuals I-   )
                                                      21
                                                             XX; ROE CLARK COUNTY                         )
                                                      22     DEPARTMENT OF FAMILY SERVICES                )
                                                             EMPLOYEES I-XX, individually and in          )
                                                      23     their official capacities; TROPICANA DE,     )
                                                      24     LLC, d/b/a SIEGAL SUITES OF                  )
                                                             TROPICANA, a Foreign Limited Liability       )
                                                      25     Corporation; AND DOE SECURITY                )
                                                             COMPANY and ZOE CORPORATIONS                 )
                                                      26     XXI-XXX,                                     )
                                                      27                                                  )
                                                                          Defendants.
                                                      28     ____________________________________



                                                                                                          1
                                                           Case 2:19-cv-01394-GMN-VCF Document 129 Filed 08/25/21 Page 2 of 14




                                                                        AMENDED STIPULATION AND ORDER TO EXTEND DISCOVERY
                                                       1
                                                                                          (Fourth Request)
                                                       2
                                                       3            IT IS HEREBY STIPULATED by and between the parties that discovery shall be extended
                                                       4   Ninety Days (90) days until March 10, 2022.
                                                       5            This litigation arose out of an alleged wrongful death that occurred on August 15, 2017. The
                                                       6   parties have engaged in extensive motion work during the pendency of this litigation, as summarized
                                                       7   below:
                                                       8                   1.     Plaintiffs filed their original Complaint on (ECF No. 5) on August 14, 2019.
                                                       9                   2.     A First Amended Complaint (ECF No. 5) was filed on August 15, 2019.
                                                      10                   3.     Defendant Tropicana DE, LLC filed their Motion to Dismiss (ECF No. 16) on
                                                      11
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                                                  September 9, 2019.
                                                      12                   4.     Plaintiffs filed their Opposition to Defendant Tropicana’s Motion (ECF No.
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13
             Las Vegas, Nevada 89134




                                                                                  21) on September 30, 2019.
                                                      14                   5.     Defendant Tropicana filed their Reply (ECF no. 28) thereto on October 7,
                                                      15                          2019.
                                                      16                   6.     Plaintiffs filed a Motion for leave to file a Second Amended Complaint (ECF
                                                      17                          no. 31) on October 8, 2019.
                                                      18                   7.     Defendant Richard Whitley filed a Motion to Dismiss (ECF No. 41) on
                                                      19                          October 24, 2019.
                                                      20                   8.     Defendants Clark County, Gloria Maldonado, Audra Gutierrez/Guerro,
                                                      21                          Yolanda King and Tim Burch filed their Joinder to Richard Whitley’s Motion
                                                      22                          to Dismiss (ECF No. 42); and their Separate Motion to Dismiss (ECF No.45)
                                                      23                          on October 31, 2019.
                                                      24                   9.     Plaintiffs filed an Opposition (ECF No. 48) to Richard Whitley’s Motion to
                                                      25                          Dismiss on November 8, 2019.
                                                      26                   10.    Defendant Richard Whitley filed a Reply to Plaintiff’s Opposition (ECF No.
                                                      27                          50) on November 13, 2019.
                                                      28



                                                                                                             2
                                                           Case 2:19-cv-01394-GMN-VCF Document 129 Filed 08/25/21 Page 3 of 14




                                                       1              11.   Defendant Clark County, Gloria Maldonado, Audra Gutierrez/Guerro,
                                                       2                    Yolanda King and Tim Burch filed their Joinder to Richard Whitley’s Reply
                                                       3                    to Response to Motion to Dismiss (ECF. No. 52) on November 14, 2019.
                                                       4              12.   Plaintiffs filed an Opposition to Defendant Clark County’s Motion to Dismiss
                                                       5                    (ECF No. 53) on November 14, 2019.
                                                       6              13.   Defendant Clark County, Gloria Maldonado, Audra Gutierrez/Guerro,
                                                       7                    Yolanda King and Tim Burch filed their Reply to Plaintiffs’ Opposition to
                                                       8                    Dismiss Plaintiffs’ First Amended Complaint (ECF no. 56) on November 26,
                                                       9                    2019.
                                                      10              14.   The Court entered an Order (ECF No. 63) regarding the Motions to Dismiss
                                                      11                    filed by all Defendants (ECF Nos. 16, 41, and 45) as well as Plaintiffs Motion
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                      12                    to Amend (ECF No. 31) on May 7, 2020. In that Order, the Court granted in
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13                    part and denied in part Defendants’ Motions as well as Plaintiffs’ Motion to
             Las Vegas, Nevada 89134




                                                      14                    Amend. Specifically, the Court held that the claims against the Defendants
                                                      15                    were dismissed without prejudice but that Plaintiffs’ Motion to Amend was
                                                      16                    granted in part and denied in part. ECF No. 63 P. 20:1-20. Plaintiffs were
                                                      17                    awarded twenty-one (21) days from the date of the Order to file a Second
                                                      18                    Amended Complaint.
                                                      19              15.   Plaintiffs filed their Second Amended Complaint (ECF No. 64) on May 28,
                                                      20                    2020.
                                                      21              16.   A Stipulation and Order of Dismissal of Defendants Yolanda King and
                                                      22                    Timothy Burch with Prejudice was signed and entered on June 5, 2020 (ECF
                                                      23                    No. 69).
                                                      24              17.   Defendant Tropicana filed their Motion to Dismiss Plaintiffs’ Second
                                                      25                    Amended Complaint (ECF No. 70) on June 11, 2020.
                                                      26              18.   Defendant Clark County, et. al., filed their Motion to Dismiss Plaintiffs’
                                                      27                    Second Amended Complaint (ECF No. 72) on June 25, 2020.
                                                      28



                                                                                                       3
                                                           Case 2:19-cv-01394-GMN-VCF Document 129 Filed 08/25/21 Page 4 of 14




                                                       1              19.   The Stipulation and Order for Extension to Respond to Defendant Tropicana
                                                       2                    DE, LLC Motion to Dismiss (ECF No. 74) was entered on June 26, 2020. This
                                                       3                    stipulation granted Plaintiffs until July 27, 2020 to Oppose Defendant’s
                                                       4                    Motion.
                                                       5              20.   A second Stipulation and Order for Extension of Time was entered in to by
                                                       6                    Plaintiffs and counsel for Defendant Tropicana. This Stipulation extended
                                                       7                    Plaintiff’s time to oppose Defendant’s Motion to Dismiss Plaintiffs Second
                                                       8                    Amended Complaint from July 27, 2020, until September 10, 2020. This Order
                                                       9                    was entered on July 21, 2020 (ECF No. 82).
                                                      10              21.   On July 23, 2020, the Court entered an Order on the Stipulation for Extension
                                                      11                    to Respond to Defendant Clark County et. al.’s Motion to Dismiss Plaintiffs
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                      12                    Second Amended Complaint (ECF No. 84). This Order granted Plaintiffs an
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13                    extension until August 31, 2020 to respond to said Motion.
             Las Vegas, Nevada 89134




                                                      14              22.   On August 31, 2020, the Court entered an Order extending discovery - second
                                                      15                    request (ECF No. 86).
                                                      16              23.   On September 1, 2020, Plaintiffs’ Response to Clark County’s Motion to
                                                      17                    Dismiss was filed (ECF No. 87).
                                                      18              24.   On September 3, 2020, the Court entered an Order re extension of time (First
                                                      19                    Request) to Reply re Motion to Dismiss, (ECF No 88).
                                                      20              25.   On September 9, 2020, Plaintiffs filed Response to Motion to Dismiss (ECF
                                                      21                    No. 90).
                                                      22              26.   On September 9, 2020, Plaintiffs filed Motion to Amend Complaint (ECF No.
                                                      23                    91).
                                                      24              27.   On September 11, 2020, The Court entered Order regarding Defendant
                                                      25                    Tropicana De, LLC’s Stipulation for Substitution of Attorneys (ECF No. 93).
                                                      26              28.   On September 16, 2020, Defendant Tropicana De, LLC filed a Reply regarding
                                                      27                    Motion to Dismiss (ECF No. 94).
                                                      28



                                                                                                      4
                                                           Case 2:19-cv-01394-GMN-VCF Document 129 Filed 08/25/21 Page 5 of 14




                                                       1              29.   On September 23, 2020, Defendant filed Response to Motion to Amend
                                                       2                    Complaint (ECF No. 95).
                                                       3              30.   On September 25, 2020, the Court entered an Order granting Extend Deadlines
                                                       4                    to Reply to Motion to Dismiss (ECF No. 97).
                                                       5              31.   On October 5, 2020, the Court entered an Order granting Stipulation to Extend
                                                       6                    Deadline to Reply to Motion to Amend Complaint. (ECF No. 99)
                                                       7              32.   On October 5, 2020, Plaintiffs filed a Reply regarding Motion to Amend (ECF
                                                       8                    No. 100).
                                                       9              33.   On October 9, 2020, Defendants Clark County, Audra Gutierrez, Gloria
                                                      10                    Maldonado filed a Response to Motion to Amend (ECF No. 101).
                                                      11              34.   On October 9, 2020, Defendants Clark County, Audra Gutierrez, Gloria
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                      12                    Maldonado filed a Reply regarding Motion to Dismiss (ECF No. 102).
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13              35.   On October 9, 2020, Defendants Clark County, Audra Gutierrez, Gloria
             Las Vegas, Nevada 89134




                                                      14                    Maldonado filed a Motion to Leave to File Exhibits Under Seal (ECF No. 103).
                                                      15              36.   On October 15, 2020, the Court entered an Order granting Stipulation to file
                                                      16                    Reply re Motion to Amend (ECF No. 106).
                                                      17              37.   On November 10, 2020, the parties filed a Joint Status Report (ECF No. 108)
                                                      18              38.   On November 20, 2020, the Court entered an Order granting Stipulation for
                                                      19                    Extension of Time (Second Request) to Reply to Plaintiffs’ Countermotion to
                                                      20                    Amend Complaint (ECF No. 111).
                                                      21              39.   On November 20, 2020, Plaintiffs filed a Reply re Motion to Amend (ECF No.
                                                      22                    112).
                                                      23              40.   On February 22, 2021, the Court entered an Order Denying Defendant
                                                      24                    Tropicana’s Motion to Dismiss, Granting in Part and Denying in Part Clark
                                                      25                    County Defendants’ Motion to Dismiss, Granting Clark County Defendants’
                                                      26                    Motion for Leave to File, and Denying without prejudice Plaintiff’s Motion to
                                                      27                    Amend (ECF No. 113).
                                                      28



                                                                                                      5
                                                           Case 2:19-cv-01394-GMN-VCF Document 129 Filed 08/25/21 Page 6 of 14




                                                       1                  41.     On March 8, 2021, Defendant Tropicana De, LLC filed Answer to Second
                                                       2                          Amended Complaint (ECF No. 114).
                                                       3                  42.     On March 9, 2021, Defendants Clark County, Audra Gutierrez, Gloria
                                                       4                          Maldonado filed Answer to Second Amended Complaint (ECF No. 115).
                                                       5                  43.     On March 17, 202, a Stipulation and Order to Extend Discovery (Third
                                                       6                          Request) was filed. (ECF No. 118)
                                                       7                  44.     On March 17, 2021, an Order Granting Stipulation and Order to Extend
                                                       8                          Discovery (Third Request) was filed. (ECF No. 119).
                                                       9                  45.     On March 19, 2021, an Errata to Stipulation and Order to Extend Discovery
                                                      10                          (Third Request) was filed. (ECF No. 120).
                                                      11                  46.     On March 19, 2021, a corrected filing of Second Amended Stipulation and
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                      12                          Order to Extend Discovery (Third Request) was filed. (ECF No. 122).
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13                  47.     on March 19, 2021, an Order Granting Second Amended Stipulation and Order
             Las Vegas, Nevada 89134




                                                      14                          to Extend Discovery (Third Request) was filed. (ECF No. 123).
                                                      15          In January 2021, counsel for Plaintiffs Samantha A. Martin, Esq. found out that she was
                                                      16   pregnant with a due date in August 2021. It is Ms. Martin’s intention to take maternity leave from
                                                      17   August 2021 until the end of October/beginning of November 2021 depending on her health and the
                                                      18   health of the child. Ms. Martin will not be available for any depositions and will have limited
                                                      19   availability to review the necessary expert disclosures. Furthermore, the parties anticipate that there
                                                      20   will be numerous depositions that need to be taken to fully litigate all of the claims and defenses in
                                                      21   this matter. The ninety-day (90) day extension of time will ensure that the parties have ample time to
                                                      22   conduct any and all discovery necessary for this matter. The parties recognize that this is a lengthy
                                                      23   discovery period but given Ms. Martin’s pregnancy as well as all of the claims, leave as well as all of
                                                      24   the claims, defenses and parties at issue here, they believe that the ninety (90) day extension is
                                                      25   necessary. As such, the parties agree that an additional Ninety (90) days are needed to disclose
                                                      26   experts, complete party and witness depositions and complete discovery.
                                                      27   ///
                                                      28   ///



                                                                                                              6
                                                           Case 2:19-cv-01394-GMN-VCF Document 129 Filed 08/25/21 Page 7 of 14




                                                       1        I.      Discovery Completed to Date
                                                       2             1. A Joint Discovery Plan and Scheduling Order (ECF No. 39) was filed on October 23,
                                                       3                2019.
                                                       4             2. Plaintiff served their Initial FRCP Disclosures on October 28, 2019, and First and
                                                       5                Second supplement on September 4, 2020.
                                                       6             3. Defendant Tropicana De, LLC served their Initial FRCP Disclosures on October 29,
                                                       7                2019.
                                                       8             4. Defendant Clark County, et. al. served their FRCP 26 Initial Disclosures on October
                                                       9                30, 2019.
                                                      10             5. Defendant Clark County, et. al served their FRCP 26 First Supplemental Disclosures
                                                      11                with exhibits on February 25, 2020.
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                      12             6. Plaintiffs propounded their First Set of Discovery to Defendant Tropicana on February
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13                12, 2020and received Tropicana’s Responses on April 27, 2020.
             Las Vegas, Nevada 89134




                                                      14             7. Plaintiffs propounded their First Set of Written Discovery to Defendant Clark County,
                                                      15                et. al. on February 12, 2020, and received their response on April 29, 2020.
                                                      16             8. Defendant Clark County, et. al. served their Second Supplemental FRCP26 disclosures
                                                      17                and exhibits on April 29, 2020.
                                                      18             9. Defendant Clark County, et. al. propounded their first set of written discovery on
                                                      19                Plaintiffs on April 21, 2020, and received their response on June 9, 2020.
                                                      20             10. Plaintiffs propounded Second Set of written discovery on Defendant Clark County on
                                                      21                April 13, 2020.
                                                      22             11. Plaintiffs propounded Third Set of written discovery on Defendant Clark County on
                                                      23                June 9, 2020, and received their response on April 10, 2020, and received their
                                                      24                response on July 30, 2020.
                                                      25             12. Plaintiffs propounded Second Set of written discovery on Defendant Tropicana on
                                                      26                June 11, 2020, and received their responses on August 21, 2020.
                                                      27             13. Defendant Clark County, et. al. served their Third Supplemental FRCP26 disclosures
                                                      28                and exhibits on June 26, 2020,



                                                                                                           7
                                                           Case 2:19-cv-01394-GMN-VCF Document 129 Filed 08/25/21 Page 8 of 14




                                                       1           14. Defendant Clark County, et. al. served their Fourth Supplemental FRCP26 disclosures
                                                       2              and exhibits on July 30, 2020,
                                                       3           15. Defendant Clark County, et al. served their Fifth Supplemental FRCP26 disclosures
                                                       4              and exhibits on May 20, 2021.
                                                       5           16. Defendant Clark County, et al. responded to Plaintiff’s Second set of Production of
                                                       6              Documents on April 16, 2021.
                                                       7           17. Defendant Clark County, et al. served their Sixth Supplemental FRCP26 disclosures
                                                       8              and exhibits on May 20, 2021.
                                                       9           18. Defendant Clark County, et al. served their Seventh Supplemental FRCP26
                                                      10              disclosures and exhibits on July 8, 2021.
                                                      11           19. Defendant Clark County, et al. served their Eighth Supplemental FRCP26 disclosures
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                      12              and exhibits on July 30, 2021.
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13           20. The deposition of Terry Kukyendoll was set for October 6, 2020, and has been
             Las Vegas, Nevada 89134




                                                      14              continued to October 25, 2021.
                                                      15           21. The deposition of Rebecca Taylor was set for October 7, 2020, but needs to be re-
                                                      16              noticed.
                                                      17           22. The deposition of Sasha Scott was set for October 7, 2020 but needs to be re-noticed.
                                                      18           23. The deposition of Gloria Maldonado is TBD.
                                                      19           24. The deposition of Audra Gutierrez is TBD.
                                                      20           25. The deposition of Tim Burch is TBD.
                                                      21           26. The deposition of Anthony Diggs is TBD.
                                                      22           27. The deposition of Valerie Shyface is TBD.
                                                      23           28. The deposition of Anne Sullivan is TBD.
                                                      24           29. The deposition of Michelle Brown is TBD.
                                                      25           30. The deposition of Traci Silva was taken July 26, 2021.
                                                      26           31. The deposition of Mark Perkinson was taken July 26, 2021.
                                                      27           32. Clark County served fourteen (14)       Notices   of Taking Custodian of Records
                                                      28              Deposition scheduled for August 30, 2021 (Records only by August 23, 2021).



                                                                                                         8
                                                           Case 2:19-cv-01394-GMN-VCF Document 129 Filed 08/25/21 Page 9 of 14




                                                       1                  32. Plaintiffs served their Third Supplemental FRCP26 disclosures and exhibits on July
                                                       2                     30, 2021.
                                                       3                  33. Plaintiffs served their Fourth supplemental FRCP26disclosures and exhibits on August
                                                       4                     4, 2021.
                                                       5           II.       Description of Additional Proposed Discovery
                                                       6           The parties discussed what additional discovery needs to be completed in this matter. It was
                                                       7   determined that, in order to fully litigate and investigate all alleged claims and defenses, the parties
                                                       8   need to engage in the following:
                                                       9                  1. Depositions of parties and witnesses.
                                                      10                  2. Additional disclosure of documents and written discovery.
                                                      11                  3. Retention of experts.
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                      12                  4. Disclosure of all experts and their reports as well as depositions of the same.
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13           Proposed Schedule for Completing All Remaining Discovery
             Las Vegas, Nevada 89134




                                                      14              The parties wish to extend the dates for discovery as follows:
                                                                                                              Current Dates              Proposed Dates
                                                      15
                                                           Last day to amend pleadings or add parties         CLOSED                     CLOSED
                                                      16   Last day to serve Plaintiff’s Initial Expert September 10, 2021               December 9, 2021
                                                               Disclosures
                                                      17   Last day to serve Defendant’s Initial Expert October 8, 2021                  January 6, 2022
                                                      18       Disclosures
                                                           Last day to serve Plaintiff’s and Defendant’s November 8, 2021                February 7, 2022
                                                      19       Rebuttal Expert Disclosures
                                                           Last day to complete discovery                     December 10, 2021          March 10, 2022
                                                      20
                                                           Last day to file dispositive motions               January 7, 2022            April 7, 2022
                                                      21   Joint Pretrial Order May 9, 2022

                                                      22           III.      Reasons Why Good Cause Exists to Extend Expert Discovery Deadlines

                                                      23           FRCP 16(b)(5) provides that the scheduling order “shall not be modified” except upon

                                                      24   a showing of good cause. The purpose of this rule is “to offer a measure of certainty in pretrial

                                                      25   proceedings, ensuring that at some point both the parties and pleadings will be fixed.” Nutton v. Sunset

                                                      26   Station, Inc., Nev. Adv. Rep. 34, 357 P.3d 966, 971 (Nev. App. 2015). Good cause is established by

                                                      27   showing that the current deadline cannot be met despite the requesting party’s diligence in attempting

                                                      28   to meet said deadline. Diligence in attempting to meet a deadline may be determined by considering
                                                            If dispositive motions are filed, the deadline
                                                            for filing the joint pretrial order will be suspended until 30 days after
                                                            decision on the dispositive motions or further court order.

                                                                                                                         9
                                                           Case 2:19-cv-01394-GMN-VCF Document 129 Filed 08/25/21 Page 10 of 14




                                                       1   the explanation for the untimely conduct; the importance of the requested untimely action; the
                                                       2   potential prejudice in allowing the untimely conduct; and the availability of a continuance to cure
                                                       3   such prejudice. Id. at 971-72.
                                                       4           As outlined above, the parties have been engaged in extensive motion work relating to
                                                       5   Plaintiffs various claims and the defenses to the same and, until recently, the parties were without an
                                                       6   operative complaint fully outlining the parties involved in the litigation and the claims against them.
                                                       7   Parties were therefore unable to take depositions of any percipient witnesses, retain experts or send
                                                       8   out written discovery narrowly tailored to the claims at issue. With the parties finally having an
                                                       9   operative complaint from which to work, discovery can truly begin in this matter. Additionally, now
                                                      10   that Ms. Martin is pregnant with a due date in August 2021, the parties are requesting additional time
                                                      11   to allow for Ms. Martin’s post-partum recovery.
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                      12           The parties recognize that this is the fourth discovery extension requested. However, given
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13   the nature of this case and the extensive motion work up to this point, the parties agree that additional
             Las Vegas, Nevada 89134




                                                      14   time is needed to complete discovery and to fully litigate this matter. This request is not being made
                                                      15   in an attempt to delay the litigation of this matter but instead is being requested as a result of the issues
                                                      16   outlined above as well as the party’s inability to fully litigate the claim up to this point.
                                                      17   ///
                                                      18   ///
                                                      19   ///
                                                      20   ///
                                                      21   ///
                                                      22   ///
                                                      23   ///
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///



                                                                                                                10
                                                           Case 2:19-cv-01394-GMN-VCF Document 129 Filed 08/25/21 Page 11 of 14




                                                       1       The requested extension of time for completion of discovery will allow the parties and their
                                                       2   counsel to fully litigate this matter.
                                                       3
                                                            Date:__August 24, 2021__________              Date:____August 24, 2021__________
                                                       4
                                                            RICHARD HARRIS LAW FIRM                       HAWKINS MELENDREZ, PC
                                                       5
                                                            _/s/ Jonathan Lee______________               /s/ Martin I. Melendrez
                                                       6    JONATHAN LEE, ESQ.                            MARTIN I. MELENDREZ, ESQ.
                                                            Nevada Bar No. 013524                         Nevada Bar No. 7818
                                                       7
                                                            801 South Fourth Street                       9555 Hillwood Drive, Suite 150
                                                       8    Las Vegas, Nevada 89101                       Las Vegas, Nevada 89134
                                                            Attorneys for Plaintiffs                      Attorneys for Defendant
                                                       9                                                  Tropicana DE, LLC
                                                      10    Date:August 24, 2021
                                                            OLSON CANNON GORMLEY &
                                                      11    STOBERSKI
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                      12    /s/ Felicia Galati
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13    FELICIA GALATI, ESQ.
             Las Vegas, Nevada 89134




                                                            Nevada Bar No. 7341
                                                      14    9950 West Cheyenne Avenue
                                                            Las Vegas, NV 89129
                                                      15    Attorneys for Defendants
                                                      16    Clark County, Gloria Maldonado,
                                                            Audra Guitierrez/Guerro,
                                                      17
                                                      18                                        ORDER
                                                      19
                                                      20
                                                                                                    IT IS SO ORDERED.
                                                      21
                                                      22                                            ______________________________
                                                                                                    Cam Ferenbach
                                                      23
                                                                                                    United States Magistrate Judge
                                                      24                                                    August 25, 2021
                                                                                                    DATED ________________________
                                                      25
                                                      26
                                                      27
                                                      28



                                                                                                            11
    Case 2:19-cv-01394-GMN-VCF Document 129
                                        128 Filed 08/25/21 Page 12 of 14



From: Felicia Galati <fgalati@ocgas.com>
Sent: Tuesday, August 24, 2021 8:25 AM
To: Elizabeth Gould <Egould@hawkinsmelendrez.com>; Jonathan Lee <jlee@richardharrislaw.com>
Cc: Samantha Martin <SMartin@richardharrislaw.com>; Jessica Dennis
<JDennis@richardharrislaw.com>; Nicole Gilenson <Nicole@richardharrislaw.com>; Britannica Collins
<bcollins@hawkinsmelendrez.com>; Martin Melendrez <mmelendrez@hawkinsmelendrez.com>;
Denise Giancola <dgiancola@hawkinsmelendrez.com>
Subject: RE: Ansara v Clark County - Amended SAO Extend 4th

This is fine. You can e-sign for me. Thank you.

Felicia Galati, Esq., Shareholder
Olson Cannon Gormley & Stoberski
9950 West Cheyenne Avenue
Las Vegas, Nevada 89129
PH: 702-384-4012
FX: 702-383-0701

Privileged and Confidential
This email, including attachments, is intended for the person(s) or company named and may contain
confidential and/or legally privileged information. Unauthorized disclosure, copying or use of this
information may be unlawful and is prohibited. This email and any attachments are believed to be
free of any virus or other defect that might affect any computer into which it is received and opened,
and it is the responsibility of the recipient to ensure it is virus free, and no responsibility is accepted
by Olson Cannon Gormley & Stoberski, for any loss of damage arising in any way from its use. If you
have received this communication in error, please immediately notify the sender at 702-384-4012, or
by electronic email.



From: Elizabeth Gould <Egould@hawkinsmelendrez.com>
Sent: Tuesday, August 24, 2021 8:15 AM
To: Jonathan Lee <jlee@richardharrislaw.com>; Felicia Galati <fgalati@ocgas.com>
Cc: Samantha Martin <SMartin@richardharrislaw.com>; Jessica Dennis
<JDennis@richardharrislaw.com>; Nicole Gilenson <Nicole@richardharrislaw.com>; Britannica Collins
<bcollins@hawkinsmelendrez.com>; Martin Melendrez <mmelendrez@hawkinsmelendrez.com>;
Denise Giancola <dgiancola@hawkinsmelendrez.com>
Subject: RE: Ansara v Clark County - Amended SAO Extend 4th


Good Morning:

Attached, please find the Amended Stipulation and Order to Extend Discovery (fourth Request). Please
review and let me know if we may use your e-signature for submission to the Court.


Elizabeth Lee Gould
Paralegal
    Case 2:19-cv-01394-GMN-VCF Document 129
                                        128 Filed 08/25/21 Page 13 of 14




9555 Hillwood Dr., Ste. 150
Las Vegas, NV 89134
Tel.: 702-318-8800
Fax.: 702-318-8801
egould@hawkinsmelendrez.com
      Case 2:19-cv-01394-GMN-VCF Document 129
                                          128 Filed 08/25/21 Page 14 of 14



From: Jonathan Lee <jlee@richardharrislaw.com>
Sent: Tuesday, August 24, 2021 6:19 PM
To: Elizabeth Gould <Egould@hawkinsmelendrez.com>; Nicole Gilenson
<Nicole@richardharrislaw.com>
Cc: Denise Giancola <dgiancola@hawkinsmelendrez.com>; Martin Melendrez
<mmelendrez@hawkinsmelendrez.com>; Britannica Collins <bcollins@hawkinsmelendrez.com>
Subject: RE: Ansara v Clark County - Amended SAO Extend 4th

Yes, you may submit.

Jonathan Lee
Lawyer - Partner




Las Vegas                             Reno
801 South 4th Street                  6900 S. McCarran Blvd., #1010
Las Vegas NV 89101                    Reno NV 89509
Ph. (702) 444-4444 x 229              Ph. (775) 222-2222




Confidentiality Notice: This message and any attachments are for the named person's use only. The message and any attachment may contain
confidential, proprietary, or privileged information. No confidentiality or privilege is waived or lost by any mistransmission. If you receive this
message in error, please immediately notify the sender, delete all copies of it from your system, and destroy any hard copies of it. Please do
not, directly or indirectly, use, disclose, distribute, print, or copy any part of this message if you are not the intended recipient. Further, this
message shall not be considered, nor shall it constitute an electronic transaction, non-paper transaction, and/or electronic signature under any
and all electronic acts including the Uniform Electronic Transfer Act and/or the Electronic Signatures in Global and National Commerce Act.




From: Elizabeth Gould <Egould@hawkinsmelendrez.com>
Sent: Tuesday, August 24, 2021 4:11 PM
To: Jonathan Lee <jlee@richardharrislaw.com>; Nicole Gilenson <Nicole@richardharrislaw.com>
Cc: Denise Giancola <dgiancola@hawkinsmelendrez.com>; Martin Melendrez
<mmelendrez@hawkinsmelendrez.com>; Britannica Collins <bcollins@hawkinsmelendrez.com>
Subject: FW: Ansara v Clark County - Amended SAO Extend 4th

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you
recognize the sender and know the content is safe.

Good Afternoon:

I am just following up on the email that I sent this morning asking if I can affix your signature on the
Amended SAO. We had mistakenly changed the date for Amending pleadings, and that date had
expired some time ago. As such, we are correcting that.
